Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The Examiner would like to thank the Applicant for the well-presented response, which was useful in the examination. The Examiner appreciates the Applicant’s efforts to perform a careful analysis and make appropriate amendments to the claims.

Claims 1-208, 212, 214, and 219 have been canceled. Claims 209-211, 213, 215-218, and 220-225 are pending. Claims 209-211, 213, 215-218, and 220-225 have been examined. Claims 209-211, 213, 215-218, and 220-225 have been allowed. 

Allowable Subject Matter
Claims 209-211, 213, 215-218, and 220-225 are allowed. The following is an examiner’s statement of reasons for allowance:

As per claim 209, Kropaczek, Russell II, and Byegunova in combination teach a computer having a user interface to model and simulate a nuclear reactor configured with fuel assembly structures and deflagration wave burnfront in a nuclear reactor.
Hyde et al. (US 2008/0123795) in ¶ 0120-0121 teaches actually changing the neutronic reactivity of nuclear fission fuel in an actual nuclear reactor to direct burnfront to desired direction or orientation. However, Hyde et al. does not teach modeling and simulating phenomenon on a computer system as recited in the claimed invention.
 	Hence, Kropaczek, Russell II, Byegunova, and Hyde et al. either alone or in combination do not teach:

determining to insert one or more neutron modifying structures into the defined reactor model to drive a nuclear fission deflagration wave bumfront and cause the nuclear fission deflagration wave burnfront to selectively move into areas of nuclear fission fuel as desired;
as recited in combination with other limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday: 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.


/CUONG V LUU/Examiner, Art Unit 2129


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129